           Case 21-31797 Document 34 Filed in TXSB on 06/03/21 Page 1 of 5




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                 §
In re:                           § Chapter 11
                                 §
ALH PROPERTIES NO. FOURTEEN, LP, § Case No. 21-31797 (DRJ)
                                 §
         Debtor.1                §
                                 §

      NOTICE OF FILING REDLINE TO FINAL ORDER (I) AUTHORIZING THE
             PAYMENT OF CLAIMS OF CRITICAL VENDORS, AND
                      (II) GRANTING RELATED RELIEF
                             [Relates to Docket No. 4]

        PLEASE TAKE NOTICE THAT attached hereto as Exhibit A is a redline of the

revised proposed Final Order (I) Authorizing the Payment of Claims of Critical Vendors, and (II)

Granting Related Relief filed at Docket No. 4.

Dated: June 3, 2021                                            PORTER HEDGES LLP
       Houston, Texas
                                                      By:       /s/ Eric M. English
                                                               Eric M. English (TX 24062714)
                                                               Megan Young-John (TX 24088700)
                                                               Emily Nasir (TX 24118477)
                                                               1000 Main St., 36th Floor
                                                               Houston, Texas 77002
                                                               Telephone: (713) 226-6000
                                                               Facsimile: (713) 226-6248
                                                               eenglish@porterhedges.com
                                                               myoungjohn@porterhedges.com
                                                               enasir@porterhedges.com

                                                               PROPOSED COUNSEL FOR DEBTOR
                                                               AND DEBTOR IN POSSESSION




1   The last four digits of the Debtor’s federal tax identification number are -0252. The address of the Debtor’s
    principal place of business is 1515 Dallas Avenue, Houston, Texas 77010.




11096010
           Case 21-31797 Document 34 Filed in TXSB on 06/03/21 Page 2 of 5




                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on June 3, 2021, a true and correct copy of the foregoing
Notice was served electronically on all parties registered to receive electronic notice of filings in
this case via this Court’s ECF notification system. The undersigned further certifies that the
foregoing Notice was served upon all parties listed on the attached Service List pursuant to the
Federal and Local Bankruptcy Rules.

                                              /s/ Eric M. English
                                              Eric M. English




                                                 2
11096010
           Case 21-31797 Document 34 Filed in TXSB on 06/03/21 Page 3 of 5




                                   SERVICE LIST
DEBTOR                                        REPRESENTED BY
ALH PROPERTIES NO. FOURTEEN, LP               ERIC M. ENGLISH
1515 DALLAS AVE                               MEGAN YOUNG-JOHN
HOUSTON TX 77010                              EMILY NASIR
                                              1000 MAIN STREET, 36TH FLOOR
                                              HOUSTON, TX 77002

US TRUSTEE                                REPRESENTED BY
OFFICE OF THE US TRUSTEE                  STEPHEN DOUGLAS STATHAM
515 RUSK AVE                              HECTOR DURAN
STE 3516                                  OFFICE OF US TRUSTEE
HOUSTON TX 77002                          515 RUSK AVE, STE 3516
                                          HOUSTON TX 77002
_____________________________________________________________________________

CREDITORS AND PARTIES IN INTEREST

MASS MUTUAL
ATTN AGUINALDO VALDEZ
STUTZMAN BROMBERG ESSERMAN & PLIFKA
2323 BRYAN ST
DALLAS TX 75201

BARINGS
ATTN AGUINALDO VALDEZ
STUTZMAN BROMBERG ESSERMAN & PLIFKA
2323 BRYAN ST
DALLAS TX 75201

ALH HOTEL MANAGEMENT, LLC
2901 WILCREST DRIVE
SUITE 120
HOUSTON TX 77042

BROOKFIELD DISTRICT ENERGY USA, LLC
P.O. BOX 207851
DALLAS TX 75320

CITY OF HOUSTON WATER DEPARTMENT
P.O. BOX 1560
HOUSTON TX 777251




                                          1
11089918
           Case 21-31797 Document 34 Filed in TXSB on 06/03/21 Page 4 of 5




FIRETRON, INC.
P.O. BOX 1604
STAFFORD TX 77497

GERARDO DE LA GARZA
1515 DALLAS ST
HOUSTON TX 77010

GREATER HOUSTON CONVENTION & VISTORS BUREAU
701 AVENIDA DE LAS AMERICAS
SUITE 200
HOUSTON TX 77010

GUEST SUPPLY
P.O. BOX 6771
SOMERSET NJ 08875

HEARSAY DISCOVERY GREEN, LLC
P.O. BOX 301103
HOUSTON TX 77230

HILTON HOTELS CORPORATION
4649 PAYSPHERE CIRCLE
CHICAGO IL 60674

HOUSTON FIRST CORPORATION
701 AVENIDA DE LAS AMERICAS
STE 200
HOUSTON TX 77010

IMPERIAL LINEN, INC
P.O. BOX 1909
STAFFORD TX 77497-1909

PATRIOT SECURITY, EOC
P.O. BOX 1876
NEDERLAND TX 77627

POPP HUTCHESON PLLC
1301 S. MOPAC
SUITE 430
AUSTIN TX 78746

PRIME FACILITY GROUP
P.O. BOX 270568
HOUSTON TX 77277


                                          2
11089918
           Case 21-31797 Document 34 Filed in TXSB on 06/03/21 Page 5 of 5




SESAC, LLC
P.O. BOX 900013
RALEIGH NC 27675-9013

SOVEREIGN SERVICES OF HOUSTON, INC
P.O. BOX 460105
HOUSTON TX 77056

STERNEBERG & KROHN, LLC
5612 RAMPART ST
HOUSTON TX 77081

SYSCO FOOD SVCS OF HOUSTON
10710 GREENS CROSSING BLVD
HOUSTON TX 77038-2716

VISTAR
P.O. BOX 951080
DALLAS TX 75395-1080

WINSTON FINANCIAL GROUP, INC.
10430-28 PIONEER BLVD
SANTA FE SPRING CA 90670

INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATION
P O BOX 7346
PHILADELPHIA PA 19101-7346

INTERNAL REVENUE SERVICE
300 E 8TH ST
MAIL STOP 5026AUS
AUSTIN TX 78701

UNITED STATES ATTORNEY’S OFFICE
SOUTHERN DISTRICT OF TEXAS
1000 LOUISIANA ST STE 2300
HOUSTON TX 77002




                                          3
11089918
